United States Court of Appeals
                    For the First Circuit
                                         

No. 96-1600

                   IN RE: JURAJ J. BAJGAR,

                           Debtor,

                                         

CAROL B. MARTIN, ADMINISTRATOR OF ESTATE OF FRANCIS A. MARTIN,
                Plaintiff/Creditor, Appellant,

                              v.

                       JURAJ J. BAJGAR,
                 Defendant/Debtor, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Morris E. Lasker, U.S. District Judge]                                                                

                                         

                            Before

                    Torruella, Chief Judge,                                                      
                Bownes, Senior Circuit Judge,                                                        
                  and Stahl, Circuit Judge.                                                      

                                         

Arthur J. Carakatsane for appellant.                                 
Richard S. Hackel for appellee.                             

                                         

                       January 17, 1997
                                         

          STAHL, Circuit Judge.  Creditor-Appellant Carol B.                      STAHL, Circuit Judge.                                          

Martin appeals the district court's affirmance of the

bankruptcy court's decision to grant Debtor-Appellee Juraj J.

Bajgar a discharge pursuant to 11 U.S.C.   727(a)(2)(A) with

respect to property that Bajgar fraudulently transferred

within one year before the filing of his voluntary petition

for relief under Chapter 7 of the Bankruptcy Code.  We

reverse. 

                          Background                                      Background                                                

          Bajgar and his wife jointly owned a vacant parcel

of land in Port St. Lucie, Florida ("the Florida property"). 

On November 10, 1993, Bajgar conveyed his interest in the

land to his wife, purportedly as a belated engagement gift,

delayed twenty-three years.  In return, Bajgar received "love

and affection."  The conveyance was recorded on December 2,

1993.  At the time of the conveyance, Bajgar faced a

collection action and several foreclosures.  He conceded at

trial that the transfer was fraudulent within the meaning of

the Bankruptcy Code, admitting that the transfer was

completed with actual intent to hinder, delay, or defraud his

creditors.

          On May 16, 1994, less than one year after the

conveyance of the Florida property, Bajgar filed a petition

for relief under Chapter 7 of the Bankruptcy Code.  In his

petition, Bajgar disclosed the fraudulent transfer by

                             -3-                                          3

attaching a copy of the deed to the statement of affairs

filed pursuant to 11 U.S.C.   521(1).  At a June 20, 1994,

mandatory creditors meeting, Bajgar and his wife volunteered

to reconvey the Florida property.  

          On August 19, 1994, Martin, one of Bajgar's

creditors, filed a Complaint to Object to Discharge, which

she amended on September 21, 1994.  Martin's amended

complaint alleged a violation of 11 U.S.C.   727(a)(2)(A),

which precludes discharge for a debtor who transfers property

within one year of the filing of a bankruptcy petition if he

acts with the intent to hinder, delay, or defraud a creditor. 

On September 30, 1994, at Bajgar's request and on the advice

of counsel, Bajgar's wife reconveyed the Florida property to

herself and Bajgar jointly by quitclaim deed.  Bajgar's wife

completed the retransfer more than four months after Bajgar

filed his voluntary bankruptcy petition, more than three

months after the meeting with creditors, and more than one

month after Martin first objected to discharge.

          The bankruptcy court (Hillman, J.) held that the

conveyance of the Florida property did not constitute grounds

to deny Bajgar's discharge under Section 727(a)(2)(A). 

Martin appealed this decision to the United States District

Court for the District of Massachusetts.  The district court

(Lasker, J.) affirmed, determining that the re-transfer of

the Florida property to Bajgar cured Bajgar's admittedly

                             -4-                                          4

fraudulent initial transfer.  This appeal ensued.

                      Standard of Review                                  Standard of Review                                                    

          "In an appeal from the district court's review of a

bankruptcy court order, we independently review the

bankruptcy court's decision, applying the 'clearly erroneous'

standard to findings of fact and de novo review to                                                    

conclusions of law."  Grella v. Salem Five Cent Sav. Bank, 42                                                                     

F.3d 26, 30 (1st Cir. 1994); see also In re G.S.F. Corp., 938                                                                    

F.2d 1467, 1474 (1st Cir. 1991).  The district court's

determination that the re-transfer justified discharging

Bajgar pursuant to Section 727(a)(2)(A) constitutes a

conclusion of law that we subject to plenary review.  See                                                                     

Century 21 Balfour Real Estate v. Menna (In re Menna), 16                                                                

F.3d 7, 10 (1st Cir. 1994); In re Erin Food Servs., Inc., 980                                                                    

F.2d 792, 799 (1st Cir. 1992).

                          Discussion                                      Discussion                                                

          This case presents this Circuit with an issue of

first impression:  whether an admittedly fraudulent transfer

of a debtor's property within one year before the filing of a

voluntary petition for relief under Chapter 7 of the

Bankruptcy Code is cured for purposes of dischargeability

pursuant to Section 727(a)(2)(A) by its re-transfer to the

debtor after the debtor files his petition.  We hold that re-

transfer subsequent to filing a voluntary bankruptcy petition

                             -5-                                          5

does not cure the fraudulent transfer, and, thus, does not

avail the debtor discharge under Section 727.

          Title 11, Section 727(a)(2)(A) states in pertinent

part:

          (a) The court shall grant the debtor a discharge, 
          unless--

               (2) The debtor, with intent to hinder,
               delay, or defraud a creditor . . . has
               transferred . . . 

                    (A) property of the debtor within
                    one year before the date of the
                    filing of the petition.

11 U.S.C.   727(a)(2)(A).  Bajgar urges us to interpret the

term "transferred" to mean "transferred and remained

transferred" in the context of a debtor who reconveys

property subsequent to filing a voluntary bankruptcy

petition.

          As we have stated previously, "the task of

interpretation begins with the text of the statute itself,

and statutory language must be accorded its ordinary

meaning."  Telematics Int'l, Inc. v. NEMLC Leasing Corp., 967                                                                    

F.2d 703, 706 (1st Cir. 1992).  "Where, as here, the

statute's language is plain, 'the sole function of the courts

is to enforce it according to its terms.'"  United States v.                                                                     

Ron Pair Enters., Inc., 489 U.S. 235, 241 (1989) (quoting                                  

Caminetti v. United States, 242 U.S. 470, 485 (1917)).  "The                                      

plain meaning of legislation should be conclusive, except in

the 'rare cases [in which] the literal application of a

                             -6-                                          6

statute will produce a result demonstrably at odds with the

intentions of the drafters.'"  Ron Pair, 489 U.S. at 242                                                   

(quoting Griffin v. Oceanic Contractors, Inc., 458 U.S. 564,                                                         

571 (1982)).

          The statutory language of Section 727(a)(2)(A) is

sufficiently plain.  The statute specifically authorizes

denial of discharge if the debtor "transferred" property

within one year prior to the date of filing the bankruptcy

petition; it does not qualify this provision with a clause to

the effect that transferred property must remain transferred. 

See 11 U.S.C.   727(a)(2)(A).               

          The Bankruptcy Code, moreover, defines the term

"transfer" broadly as "every mode, direct or indirect,

absolute or conditional, voluntary or involuntary, of

disposing of or parting with property or with an interest in

property."  11 U.S.C.   101(54).  Although the legislative

history offers no guidance in interpreting "transfer" in the

context of Section 727(a)(2)(A), the legislative history of

Section 101(54), which defines "transfer," explains that

"[t]he definition of transfer is as broad as possible."  S.

Rep. No. 989, 95th Cong. 27 (1978), reprinted in 1978                                                            

U.S.C.C.A.N. 5787, 5813; H.R. Rep. No. 595, 95th Cong. 314

(1977).  Limiting the definition of "transferred" to

"transferred and remained transferred," in fact, would

contradict the drafters' intent.

                             -7-                                          7

          In support of his position, Bajgar recites Justice

Douglas' admonition that courts "do not read . . . statutory

words with the ease of a computer.  There is an overriding

consideration that equitable principles govern the exercise

of bankruptcy jurisdiction."  Bank of Marin v. England, 385                                                                  

U.S. 99, 103 (1966).  This recitation, however, is misplaced

in this case.  Bank of Marin addressed the issue of whether                                        

or not "the payment by the drawee of a drawer bankrupt's

checks after the date of th[e] filing [in bankruptcy] is a

`transfer' within the meaning of [repealed 11 U.S.C.  

110(d)(5)]."  Id. at 102.  The Court determined "it would be                             

inequitable to hold liable a drawee who pays checks of the

bankrupt duly drawn but presented after bankruptcy, where no

actual revocation of its authority has been made and it has

not notice or knowledge of the bankruptcy."  Id. at 103.                                                             

Although Congress "has legislated the exception [that the

Marin Court articulated with respect to the need for notice]                 

in   542(c)," Poonja v. Charles Schwab & Co. (In re Dominion                                                                        

Corp.), 199 B.R. 410, 413 (9th Cir. 1996), the legislative                 

history makes plain that Congress, in revising the Bankruptcy

Code, did not intend to limit the definition of the term

"transfer."  See S. Rep. No. 989, at 27; H.R. Rep. No 595, at                            

314; see also Dominion Corp., 199 B.R. at 413 (explaining                                        

that changes made to the Code following Marin pertained to                                                         

the definition of "transferee" not "transfer").  In fact,

                             -8-                                          8

"[t]he word 'transfer' has always had a most comprehensive

meaning under the bankruptcy laws and has been construed to

include every method of disposing of or parting with property

or its possession."  4 Collier on Bankruptcy   727.02[5]                                                        

(15th ed. 1996).  And, "[w]hatever force the assertion in

Bank of Marin v. England, that 'equitable principles govern                                    

the exercise of bankruptcy jurisdiction' may have had under

the 1898 Act, this approach has no place under the Code to

the extent the statute addresses the question."  Levit v.                                                                  

Ingersoll Rand Fin. Corp., 874 F.2d 1186, 1189 (7th Cir.                                     

1989); see also In re Taubman, 160 B.R. 964, 980 (S.D. Ohio                                         

1993) ("It must [] be recognized that the exercise of []

equitable principles     . . . 'cannot contravene specific

provisions of the Bankruptcy Code.'") (quoting Terex Corp. v.                                                                      

Metropolitan Life Ins. Co., 984 F.2d 170, 173 (6th Cir. 1993)).1                                      

                                                    

1.  The district court reasoned that "`the statutory right to
a discharge should ordinarily be construed liberally in favor
of  the debtor.'"  Martin v. Bajgar  (In re Bajgar), C.A. No.                                                              
95-12562-MEL,  slip op. at 2-3 (quoting In re Tully, 818 F.2d                                                               
106, 110 (1st  Cir. 1987)).   Although Tully  did posit  that                                                        
"`[t]he reasons for denying a discharge to a bankrupt must be
real and substantial, not merely technical and conjectural,'"
it also directed that, "[o]n the other hand, the very purpose
of certain sections of the law, like 11 U.S.C.   727(a)[], is
to  make certain  that  those who  seek  the shelter  of  the
bankruptcy  code do not play fast and loose with their assets
or with the reality  of their affairs."   Tully, 818 F.2d  at                                                           
110  (quoting Dilworth v. Booth,  69 F.2d 621,  624 (5th Cir.                                           
1934)).  In a  more recent case, moreover, we  explained that
"[e]xceptions   to  discharge   are  narrowly   construed  in
furtherance of the Bankruptcy Code's `fresh start' policy and
the  claimant must show that its  claim comes squarely within                                                                         
an exception  enumerated in Bankruptcy  Code    [727(a)(2)]."                                                                       
Menna, 16 F.3d at 9 (emphasis added).  In this case, Martin's                 

                             -9-                                          9

          Without delving into the murky realm of legislative

purpose and equitable principles, the Eleventh Circuit, one

of the two other courts of appeals to address this issue,

reached the same conclusion we reach today.  See Davis v.                                                                  

Davis (In re Davis), 911 F.2d 560 (11th Cir. 1990) (per                              

curiam).  In Davis, the Eleventh Circuit considered the case                              

of a debtor ("Davis") who transferred a one-half interest in

his home to his wife.  See id. at 561.  Upon the advice of a                                          

bankruptcy lawyer, Davis re-transferred the property.  The

day following recordation of the deed formalizing this

retransfer, and less than one year after the initial

transfer, Davis filed for bankruptcy protection under Chapter

7.  Despite the fact that Davis disclosed the existence of

the fraudulent transfers, a creditor filed an adversary

proceeding to deny discharge under Section 727(a)(2)(A).  

          Like Bajgar, Davis argued that "the word

'transferred' should be read to mean 'transferred and

remained transferred' at the time a debtor files his

bankruptcy petition."  Id. at 562.  Refusing to discharge                                      

Davis, the Eleventh Circuit reasoned:

          Normally, a court should interpret a
          statute in a manner consistent with the

                                                    

claim that  Bajgar should be denied  discharge because Bajgar
fraudulently transferred  property within one year before the
filing of  the bankruptcy petition falls  squarely within the
exception  that  Section  727(a)(2)(A) enumerates.    See  11                                                                     
U.S.C.     727(a)(2)(A).    The  Tully  court's  instruction,                                                  
therefore, does not control this case.

                             -10-                                          10

          plain meaning of the language used in the
          statute.  The statutory language of
          section 727(a)(2)(A) is plain and
          unambiguous.  Congress certainly was
          capable of drafting a statute which would
          deny a discharge only when assets were
          fraudulently transferred and remained
          transferred at the time of filing of
          bankruptcy proceedings, but it did not. 
          We are a court and not a legislative
          body; therefore, we are not free to
          create by interpretation an exception in
          a statute which is plain on its face.

Id. (citations omitted).  According to the Eleventh Circuit,               

therefore, if a debtor fraudulently transfers property within

one year before the filing of a bankruptcy petition, he will

not receive a discharge.  See Najjar v. Kablaoui (In re                                                                   

Kablaoui), 196 B.R. 705, 709 (S.D.N.Y. 1996) ("[T]he Eleventh                    

Circuit wholly rejects the debtor's subsequent reconveyance

of the fraudulently transferred property as a defense to a

section 727(a)(2)(A) action.").

          While the plain language of Section 727(a)(2)(A)

and the applicable legislative history point to the

conclusion that, upon proper objection, any debtor who

fraudulently transfers property within one year before the

filing of a bankruptcy petition is not entitled to receive a

discharge pursuant to Section 727, irrespective of the timing

of a reconveyance, this case presents us with a debtor who

reconveyed property several months subsequent to filing a

voluntary bankruptcy petition.  We need not decide now either

the effect of a reconveyance made prior to the filing of a

                             -11-                                          11

voluntary bankruptcy petition or the question of a re-

transfer effected immediately following the filing of an

involuntary petition.

          Despite Section 727(a)(2)(A)'s plain language and

the Davis court's interpretation, Bajgar seeks solace in a                     

Ninth Circuit case, First Beverly Bank v. Adeeb (In re                                                                  

Adeeb), 787 F.2d 1339, 1344 (9th Cir. 1986), which                 

interpreted the term "transferred" to mean "transferred and

remained transferred" in the context of Section 727(a)(2)(A). 

Both the bankruptcy court, see Bajgar, 186 B.R. at 8, and the                                                 

district court, see Martin v. Bajgar (In re Bajgar), C.A. No.                                                              

95-12562-MEL, slip op. at 2 (D. Mass. March 19, 1996), found

Adeeb persuasive in this case.  We do not.                 

          In Adeeb, the court considered whether or not to                              

discharge an individual ("Adeeb") who transferred property

"with intent to hinder, delay, or defraud a creditor" within

one year of the filing of a petition.  See 787 F.2d at 1342,                                                      

1344.  Faced with demands from his creditors, Adeeb consulted

with an attorney who had little bankruptcy experience. 

Acting upon his attorney's advice, Adeeb transferred several

properties to third parties.  Adeeb then retained an

experienced bankruptcy attorney, who advised him to re-

transfer the properties and to disclose the initial transfers

to his creditors.  Adeeb followed this advice and immediately

began to reverse the transfers while notifying his creditors

                             -12-                                          12

of his actions.  Before Adeeb could complete the re-transfers

and within one year of the initial fraudulent transfers,

several of his creditors filed an involuntary bankruptcy

petition against him.  Determining not to contest this

petition, several days later Adeeb filed a voluntary

petition, "seeking a discharge of his indebtedness."  Id. at                                                                     

1342.

          The Adeeb court determined that "reading                               

`transferred' . . . to mean 'transferred and remained

transferred' is most consistent with the legislative purpose

of [Section 727(a)(2)(A)]."  Id. at 1344.  The Adeeb court                                                                

reasoned:

          First, this reading encourages honest
          debtors to recover property they have
          transferred during the year preceding
          bankruptcy.  Encouraging debtors to
          recover improperly transferred property
          facilitates the equitable distribution of
          assets among creditors by ensuring that
          the trustee has possession of all of the
          debtor's assets.  Second, this reading
          permits the honest debtor to undo his 
          mistakes and receive his discharge.

Id. at 1345.  Treating Adeeb as the subject of an involuntary               

petition because "[t]he involuntary petition in this case

began the bankruptcy process," id. at 1346 n.4, the court                                              

discharged Adeeb.  The court held that "a debtor who has

disclosed his previous transfers to his creditors and is

making a good faith effort to recover the property

transferred at the time an involuntary bankruptcy petition is                                                  

                             -13-                                          13

filed is entitled to a discharge of his debts if he is

otherwise qualified."  Id. at 1346 (emphasis added).                                      

          The Adeeb court, however, enunciated a different                               

rule with respect to a debtor who files a voluntary                                                               

bankruptcy petition:  "[A] debtor who transfers property

within one year of bankruptcy with the intent penalized by

section 727(a)(2)(A) may not be denied discharge of his debts

if he reveals the transfers to his creditors, recovers                                                                  

substantially all of the property before he files his                                                                 

bankruptcy petition, and is otherwise qualified for a                               

discharge."  Id. at 1345 (emphasis added).  As the Adeeb                                                                    

court explained, this rule demanding recovery prior to the

filing of a petition "assumes the filing of a voluntary

petition by the debtor.  In that situation, the debtor

controls the time of filing the petition.  He is therefore

able to time the filing to allow recovery of substantially

all of his property."  Id. at 1346.  Adeeb thus makes clear                                                      

that the test applicable to a debtor subject to an

involuntary bankruptcy petition differs substantially from

the test the court would apply to a debtor filing a voluntary

bankruptcy petition.

          Even were we to adopt Adeeb, its application to the                                                 

instant case would result in denial of discharge.  Bajgar did

not recover any of the transferred property until well after

he filed his voluntary bankruptcy petition.  Although the

                             -14-                                          14

bankruptcy court noted the fact that Bajgar did not complete

reconveyance of the property "until several months after the

filing of the petition," Bajgar, 186 B.R. at 9, it determined                                           

that because Bajgar revealed the transfer at the time of his

filing, "those facts satisfy the Adeeb test that the recovery                                                  

be 'prior to the time the bankruptcy petition was filed or

within a reasonable time after it was filed.'"  Id. (quoting                                                               

Adeeb, 787 F.2d at 1346).  Contrary to the bankruptcy court's                 

assertion, disclosure constitutes only one component of the

activity necessary to secure discharge under Adeeb.  See                                                                    

Adeeb, 787 F.2d at 1345-46.  Furthermore, the language that                 

the bankruptcy court relies on from Adeeb applies to an                                                     

involuntary petition, rather than a voluntary petition:  "We

emphasize that the debtor [subject] . . . to the filing of

the involuntary petition . . . must actually recover the

property within a reasonable time after the filing of the                                                                     

involuntary petition."  Adeeb, 787 F.2d at 1346 (emphasis                                         

added).  In the case of a voluntary bankruptcy petition, such

as Bajgar filed, however, "[t]he Ninth Circuit requires

actual reconveyance of the fraudulently transferred property                                                                        

before the bankruptcy filing."  Kablaoui, 196 B.R. at 709                                                    

(explaining Adeeb) (emphasis added); see also Adeeb, 787 F.2d                                                               

at 1345-46; March v. Sanders (In re Sanders), 128 B.R. 963,                                                       

971 (W.D. La. 1991) ("Court of Appeals decisions . . . have

taken the position that mere disclosure of actions prohibited

                             -15-                                          15

by Sec. 727(a)(2)(A) will not prevent denial of discharge. 

What may allow discharge is disclosure accompanied by

voluntary prepetition reversal of the prohibited activities .                                          

. . .") (emphasis added).  As the Kablaoui court concluded,                                                      

"[h]ere the Debtor did not attempt to recover any of the

transferred property before filing for bankruptcy.  Thus,

these transfers were not 'undone' under the Ninth Circuit's

definition of 'transfer.'"  Kablaoui, 196 B.R. at 709.                                                

          The bankruptcy court, again relying on Adeeb,                                                                  

endeavored to buttress its construction of Section

727(a)(2)(A) by insisting that construing "transferred" to

mean "transferred and remained transferred" furthers the

general purpose of the Bankruptcy Code.  See Bajgar, 186 B.R.                                                               

at 7-8.  We recognize that reading the term "transferred" to

mean "transferred and remained transferred," could be

construed, in certain instances, to advance the "purpose of

the Bankruptcy Act to [distribute] the assets of the bankrupt

. . . among creditors and then to relieve the honest debtor

from the weight of oppressive indebtedness and permit him to

start afresh free from the obligations and responsibilities

consequent upon business misfortunes."  Williams v. United                                                                      

States Fidelity & Guarantee Co., 236 U.S. 549, 554-55 (1915);                                           

Adeeb, 787 F.2d at 1345.  This purpose affords the "honest                 

but unfortunate debtor who surrenders for distribution the

property which he owns at the time of bankruptcy, a new                                                            

                             -16-                                          16

opportunity in life and a clear field for future effort,

unhampered by the pressure and discouragement of preexisting

debt."  Local Loan Co. v. Hunt, 292 U.S. 234, 244 (1934).                                          

          In this case, however, Bajgar did not reveal his

initial fraudulent transfer until he filed his bankruptcy

petition.  In addition, Bajgar consulted with an experienced

bankruptcy attorney at the time he executed the initial

fraudulent transfer.  It was not until he faced the prospect

of being denied discharge pursuant to Section 727(a)(2)(A)

that Bajgar actually reconveyed the property.  

          We are not presented with an "honest but

unfortunate debtor" that the Bankruptcy Code envisions as the

deserving recipient of a fresh start.  Cf. Huckfeldt v.                                                                

Huckfeldt (In re Huckfeldt), 39 F.3d 829, 832-33 (8th Cir.                                      

1994) (describing individual who did not constitute "honest

but unfortunate debtor"); Barclays/American Business Credit,                                                                        

Inc. v. Adams (In re Adams), 31 F.3d 389, 393-94 (6th Cir.                                      

1994) (refusing to discharge a debtor pursuant to Section

727(a)(2)(A)), cert. denied, 115 S. Ct. 903 (1995).2                                        

                                                    

2.  Adeeb,  by contrast,  did present  such  a picture.   The
Adeeb court explained:                   

          We  are  .  . .  persuaded  by  practical
          considerations  that  a discharge  should
          not be  denied in the  present situation.
          It is  not uncommon for an uncounseled or
          poorly   counseled   debtor  faced   with
          mounting  debts  and  pressure  from  his
          creditors  to  attempt  to   protect  his
          property  by  transferring it  to others.

                             -17-                                          17

Contrary to the bankruptcy court's determination, therefore,

denying Bajgar discharge actually comports with the "purpose"

of the Bankruptcy Act.  See Grogan v. Garner, 498 U.S 279,                                                        

286-87 (1991) ("[I]n the same breath that we have invoked

th[e] 'fresh start' policy, we have been careful to explain

that the [Bankruptcy] Act limits the opportunity for a

completely unencumbered new beginning to the 'honest but

unfortunate debtor.'"); Citibank, N.A. v. Eashai (In re                                                                   

Eashai), 87 F.3d 1082, 1088 (9th Cir. 1996) ("This exception                  

to discharge furthers the policy that an honest but

unfortunate debtor obtains a fresh start while a dishonest

debtor does not benefit from his wrongdoing."); Mayer v.                                                                 

Spanel Int'l Ltd., 51 F.3d 670, 674 (7th Cir.) ("Congress                             

concluded that preventing fraud is more important than

letting defrauders start over with a clean slate, and we must

respect that judgment."), cert. denied, 116 S. Ct. 563 (1995).3                                                  

                                                    

          Upon later reflection  or upon  obtaining
          advice   from   experienced    bankruptcy
          counsel,  the  debtor  may   realize  his
          original  transfer  of  property   was  a
          mistake.

Adeeb, 787  F.2d at 1345.   At  oral argument in  the instant                 
case, however, Bajgar's attorney  informed us that Bajgar was
well-counseled by an experienced bankruptcy lawyer throughout
the  period in question,  including the time  he executed the
initial fraudulent transfer.

3.  As for  the Bankruptcy  Code's objective of  guaranteeing
the equitable distribution of a petitioner's estate among his
creditors,  it  is  likely  that  our  decision,  by  denying
discharge,   will  facilitate   this  outcome   by  deterring
petitioners  from  fraudulently transferring  property within

                             -18-                                          18

                          Conclusion                                      Conclusion                                                

          Martin's claim "comes squarely within" Section

727(a)(2)(A)'s exception for property fraudulently

transferred within one year of the filing of a bankruptcy

petition.  See Menna, 16 F.3d at 9.  It is for Congress to                                

determine whether or not this exception should be recast.  We

REVERSE and REMAND to the district court with instructions to

remand to the bankruptcy court for proceedings consistent

with this opinion.

                                                    

one year  of filing  a voluntary bankruptcy  petition in  the
first place.  

                             -19-                                          19